ACCEPTED
                                                                                                    06-14-00114-CR
                                                                                          SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                               3/18/2015 1:23:56 PM
                                                                                                    DEBBIE AUTREY
                                                                                                             CLERK




                                                                                FILED IN
                                                                         6th COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                         3/18/2015 1:23:56 PM
                                                                             DEBBIE AUTREY
                                                                                 Clerk


                                        March 18, 2015


Clerk of the Court
Sixth Court of Appeals
100 North State Line Avenue #20
Texarkana, Texas 75501

Via Electronic Filing

Re: Randyael Dontrell Tyson v. The State of Texas, Appeal No. 06-14-00014-CR

In accordance with Rule 48.4, I certify that on March 18, 2015, I sent via certified mail, return
receipt requested, a copy of this Court's Opinion to Randyael Dontrell Tyson at his last known
address. This letter also advised Mr. Tyson of his right to pursue a Petition for Discretionary
Review according to Texas Rule of Appellate Procedure 68.


                                            Very truly yours,


                                            /s/Don Biard
                                            Don Biard